EXHIBIT 31.2 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Birge Bargmann, certify that: 1. I have reviewed this annual report on Form 10-K (hereinafter referred to as "this report") of Proteo, Inc. (hereinafter referred to as "the registrant"); 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report. 4. I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for theregistrant and have: a)designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under mysupervision, to ensure that material information relating to theregistrant, including its consolidated subsidiaries, ismade known to me by others within those entities, particularlyduring the period in which this report is being prepared; b)designed such internal control over financial reporting, or causedsuch internal control over financial reporting to be designed undermy supervision, to provide reasonable assurance regarding thereliability of financial reporting and the preparation of financialstatements for external purposes in accordance with generallyaccepted accounting principles; c)evaluated the effectiveness of the registrant'sdisclosure controls and procedures and presented in this report myconclusions about the effectiveness of the disclosure controls andprocedures, as of the end of the period covered by this report basedon such evaluation; and d)disclosed in this report any change in the registrant'sinternal control over financial reporting that occurred during theregistrant's most recent fiscal quarter that hasmaterially affected, or is reasonably likely to affect, the registrant's internal control over financial reporting; and; 5. I have disclosed, based on my most recent evaluation of internal control over financial reporting, to the registrant's auditors and the audit committee of the registrant's board of directors (or persons performing the equivalent functions): a)all significant deficiencies and material weaknesses in the designor operation of internal control over financial reporting which arereasonably likely to adversely affect the registrant's ability torecord, process, summarize and report financial information; and b)any fraud, whether or not material, that involves management orother employees who have a significant role in the registrant'sinternal control over financial reporting. Date: March 14, 2011 By: /s/ Birge Bargmann Birge Bargmann Chief Financial Officer (Principal Accounting Officer)
